DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-10, in the reply filed on 26 September 2022 is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed 30 December 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  At least one reference has been crossed off on the IDS listing by the examiner for this reason. 
The information disclosure statement filed 30 December 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed.  
In addition to the references listed on the IDS, a Spanish search report was also recited, but this document is not listing on the IDS listing as required and there is no brief explanation of relevance, which would be required since it is not in English.    
Drawings
The drawings are objected to because, contrary to 37 CFR 1.52(b)(ii), Fig. 4 is not in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by.  Regarding claim 1, Steckle discloses a device comprising a carriage (2) movable in a longitudinal direction (7,8) and provided with a housing (60); two fixing elements (90,100 and 130, 135, 137) located one on each side of the mobile carriage, where at least one of the fixing elements (90, 100 and/or  130, 135, 137) is an adjustable configuration so that the distance between the two fixing elements is variable; a control unit  (see “computer” in [0027]) and a mechanism for transmission of linear displacement of the mobile carriage (see [0027]).  The broadest reasonable interpretation is that the sensors discussed in the claims are not required elements of the claimed device, but instead are intended to communicate with the controller during an intended operation.  Regarding claim 2, the adjustable fixing element comprises a fixed part (100 or 130,137) and a movable part (90 or 135).  Regarding claim 3, the adjustable fixing element comprises one or more supplementary parts (90 or 100 or 130 or 135 or 137).    Regarding claims 8 and 9, these claims solely discuss items which are not required elements of the claimed structure.  Regarding claim 10, the mobile carriage and fixing elements are removable (see [0025] and [0026]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Steckle et al. (US 2005/0213427).  The device of Steckle was discussed above.  Steckle further discloses semi-circular cavity (65).  It would have been obvious to one of ordinary skill in the art to have select an appropriate number of such cavities for the adjustment purpose explained in [0024].  The connecting element introducing into the claims with the phrase “adapted for accommodating a connecting element” is not a required element of the claimed device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774